Citation Nr: 0819023	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-36 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1973.  Prior service was reported.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

A Video Conference hearing was held in February 2007.  A 
transcript of the hearing has been associated with the claim 
file.


FINDINGS OF FACT

1.  A chronic low back disability was not manifest in service 
and arthritis was not manifest wthin one year of separation.

2.  Low back  disability is not attributable to service.  


CONCLUSION OF LAW

Low back disability to include arthritis was not incurred in 
or aggravated by service and arthritis may not be presumed to 
have been incurred therein .  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')."  Id. at 121.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in November 2005.  While the letter provided adequate 
notice with respect to the evidence necessary to reopen a 
claim for service connection, it did not provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the veteran was subsequently 
provided notice pertaining to these elements by letter dated 
in March 2006, prior to the issuance of a Statement of the 
Case (SOC).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  
Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
The veteran has been afforded appropriate examinations, and 
available service records and pertinent post service medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the appeal.  

					Factual Findings

The veteran reports that he injured his back in 1968 when he 
slipped and fell inside an aircraft and landed on the 
tailbone.  At separation in May 1973, the veteran indicated 
that he had recurrent back pain.  It was noted that the 
veteran had back pain due to a pulled muscle and that it was 
treated with heat packs for one week.  Clinical evaluations 
reported the spine as normal.  A March 1981 enlistment 
evaluation for the National Guard noted normal spine.  The 
veteran denied recurrent back pain at that time.  

In January 1990, the veteran was diagnosed with acute back 
strain.  When seen in April 1990, the veteran indicated that 
he continued to have back distress.  The assessment was 
chronic low back pain.  The veteran was seen in an emergency 
room in February 1992; at that time, it was noted that he had 
been in a motor vehicle accident three years ago, and that he 
had low back pain.  X-ray study of the lumbar spine revealed 
mild lower lumbar degenerative changes, with mild spurring at 
C3/4 on the right.  

The veteran was afforded a VA examination in September 1992, 
at which time he again reported falling and injuring his 
tailbone while onboard an aircraft in 1968.  He stated that, 
following the injury, he experienced periodic episodes of 
discomfort.  The veteran indicated that he started having 
more severe episodes of discomfort in the early 1980's.  He 
stated that the back pain became chronic 3 and 1/2 years ago.  
Following an evaluation, the veteran was diagnosed with 
chronic low back symptoms consistent with progressive changes 
of the lumbar spine.

The veteran was afforded a VA compensation and pension 
examination in December 2005, at which time he again reported 
a history of the fall in service.  The veteran reported 
problems with back spasms on and off after he left service.  
The veteran recalled being seen between 1987 and 1990 with an 
acute onset of low back pain.  Following a physical 
examination, the veteran was diagnosed with degenerative 
joint disease and disc herniation of the lumbar spine, status 
post laminectomy at L4-5 with placement of intrapedicle 
screws and posterior stabilization.  The examiner noted that 
post service medical showed that the veteran was treated for 
several orthopedic problems during the 1980's, but there was 
no mention of chronic or recurring back pain or requests for 
evaluation or treatment for the back.  The examiner noted 
that the first mention of a low back condition was in 1990.  
Based upon review of the veteran's records, the examiner 
concluded that it is not at least as likely as not that the 
veteran's current back condition is due to an injury 
sustained while serving in 1968.  

In January 2006, Dr. T.A.L. submitted a statement maintaining 
that she had followed the veteran routinely in her clinic; 
she noted that he has had some lumbar back pain and problems 
for the past several years.  Dr. T.A.L. indicated that she 
started seeing the veteran in May 2004; at that time, X-rays 
revealed advanced degenerative changes in the lumbosacral 
area with spondylolisthesis and facet arthropathy and early 
spurring at L5, S1.  She noted that development of arthritis 
can result from a previous injury or traumatic injury.  She 
noted that the veteran suffered a fall aboard an aircraft in 
1968; and, the veteran underwent an MRI in February 2005 
which showed a significant extruded left paracentral disk 
herniation at L4, L5 associated with ligamentous and facet 
arthropathy resulting in high grade spinal stenosis.  Dr. 
T.A.L. again stated that prior trauma can cause the above-
mentioned injuries and it was her opinion that the veteran's 
condition was more likely than not caused by a previous fall 
or injury.

The veteran's wife submitted a statement, dated in July 2006, 
indicating that she recalled that her husband's back problems 
started while he was overseas in Thailand in 1968, which 
occurred when he fell aboard a plane during a medivac 
incident.

At his personal hearing in February 2007, the veteran 
indicated that he was assigned as a flight engineer aboard a 
#C-147 aircraft; they had been dispatched to Bangkok, 
Thailand to assist a plane that had crashed and needed 
medical treatment.  The veteran indicated that he had been 
transferred from his aircraft to the C-141 when the pilot did 
the brake check for taxi; he lost his balance and fell 
backwards and landed on his back.  The veteran reported being 
diagnosed with a pulled muscle; he was treated with therapy.  
The veteran indicated that he first sought medical treatment 
in 1986; at that time, he was trying to get up for work, and 
was unable to stand as a result of back pain.  The veteran 
stated that he began working for the phone company in 1977; 
he could not recall whether an entrance examination was 
required.  The veteran indicated that while he was involved 
in a car accident in 1992, it did not have any affect on his 
back.  

The veteran was afforded another VA compensation and pension 
examination in January 2008.  A diagnosis was given of 
posterior fusion of L4 and L5, 5 mm of anterolisthesis of L4 
and L5, and severe degenerative disc change at L5-S1.  The 
examiner found that the issue of causality of the low back 
condition cannot be resolved without resort to pure 
speculation.  The examiner noted that the service related 
injury occurred forty years ago and there is no documentation 
of ongoing back problems especially for the time period 1968 
to 1990.  

        Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  




					Analysis 

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disability was incurred while engaging in combat.  

The veteran is seeking service connection for a low back 
disability.  The veteran has alleged that his low back 
disability is a consequence of service.  Having reviewed the 
evidence pertaining to the veteran's claim, the Board 
concludes that service connection is not warranted.  

The evidence indicates that the veteran has a low back 
disability.  However, there is little persuasive evidence 
linking the veteran's current low back disability with 
service.  Here, while the evidence of record shows that the 
veteran has a low back disability, there is little evidence 
that establishes a nexus, or link, between the disability and 
the veteran's service.  After review of the veteran's 
records, the January 2008 compensation and pension examiner 
found that the issue of causality of the low back condition 
cannot be resolved without resort to pure speculation.  In 
January 2006, Dr. T.A.L opined that the veteran's low back 
condition was more likely than not caused by a previous fall 
or injury.  The December 2002 compensation and pension 
examiner opined that it is not at least as likely as not that 
the veteran's current back condition is due to an injury 
sustained while serving in 1968.  The examiner noted the 
first mention of a low back condition was in 1990.  

Although the veteran attributes his low back disability to 
service, the Board has placed greater probative value on the 
opinion proffered by the December 2005 VA examiner.  The 
Board finds the VA examiner's opinion, it is not at least as 
likely as not that the veteran's current back condition is 
due to an injury sustained while serving in 1968, is 
consistent with the separation examination that reported the 
spine as normal, and the lack of documented low back problems 
between 1973 and 1990.  

The Board has considered Dr. T.A.L's opinion that the 
veteran's condition was more likely than not caused by a 
previous fall or injury.  However, although Dr. T.A.L has 
attributed the veteran's current low back disability to a 
previous fall or injury, nothing in her statement links the 
current condition specifically to an injury occurring in 
service.  In this regard, the Board notes that the veteran 
testified that he was in a car accident in 1992 and has 
admitted to a post service fall.  Dr. T.A.L. does opine that 
arthritis can result from a previous injury or a prior 
injury.  The doctor also references a 1968 fall.  However, 
the doctor clearly stops short of attributing this veteran's 
disability to the 1968 fall.  

The Board recognizes that the veteran reported a fall during 
service.  However, the evidence tends to show that the 
veteran's current low back disability is not related to 
service.  The Board has considered the various statements 
made by the veteran linking his low back disability to 
service.  However, a layperson lacks the capacity to provide 
evidence that requires specialized knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  If the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  To the extent that the veteran asserts that 
his low back disability is attributable to an incident in 
service, there is a remarkable lack of corrobative evidence 
within years of separation from service.  The Board notes 
that the veteran separated from service in 1973 but did not 
seek treatment for any back problems until 1990, which is 
more than 17 years after separation.  The Board also notes 
that post service medical records show that the veteran was 
treated for other conditions during that time period, but not 
for any low back complaints.  Although symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology, in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Here, we find that an assertion of continuity is less 
reliable than the normal separation examination and the 
silence of the record within a decade of separation from 
service.  Furthermore, there is no evidence of arthritis 
within one year of separation from service.

The preponderance of the evidence is against the claim for 
service connection for low back disability.  Because there is 
no approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2007).


ORDER

Service connection for low back disability is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


